Citation Nr: 1428858	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-01 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 30 percent for service-connected anxiety disorder not otherwise specified with features of posttraumatic stress disorder (PTSD) ("psychiatric disorder").

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969, including combat service in the Republic of Vietnam, and his decorations include the Air Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for a psychiatric disorder and assigned a 10 percent disability rating.  In a January 2012 the RO increased the rating to 30 percent.  

In April 2013, the Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In May 2013, the Board remanded the case for further development.  A review of the claims file reflects that, while there has been substantial compliance regarding the increased rating claim, there has not been substantial compliance regarding the TDIU claim.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand is required for the TDIU claim.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence shows that his psychiatric disorder is manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as impaired impulse control, unprovoked irritability, sleep impairment, memory impairment, and inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for a psychiatric disorder during the appellate period have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes VA treatment records, Vet Center treatment records, records from the Social Security Administration (SSA), and lay evidence.  No additional pertinent evidence has been identified by the Veteran.  The record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  

The Veteran was provided VA psychiatric examinations in July 2009, July 2011, and March 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In each case, the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings.  The examination reports are adequate because they describe the Veteran's psychiatric symptoms in sufficient detail so that the Board's evaluation of the disorder is a fully-informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In April 2013, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9413, which is rated under the General Rating Formula for Mental Disorders (General Rating Formula).  His psychiatric disorder is currently assigned a 30 percent disability rating.  

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413, General Rating Formula.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id. 

The criteria for a 100 percent rating are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. Id. 

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Id. 
 
During the period on appeal, the record reflects that the Veteran was being followed by the Mental Health Clinic at the Providence VA Medical Center and was attending group and individual therapy, as well as marital counseling, at the Vet Center in Warwick.

A December 2008 Vet Center intake form reflected that the Veteran avoided groups, isolated himself, experienced insomnia and road rage, had few friends, and had trouble remembering names.  A June 2009 progress note from the Vet Center indicated that the Veteran often felt aggravated to the point of distraction, and when driving he would cut people off, run lights, and become aggravated for no reason.  

According to a July 2009 VA psychiatric examination report, the Veteran stated that he had no friends, and while he denied being involved in physical fights, he endorsed anger outbursts that were manifested, for example, as road rage in which he would swear at other drivers.  The examiner noted no delusions or hallucinations, and the Veteran denied suicidal ideation.  The Veteran reported that he was no longer able to golf due to his declining health.  

A September 2009 Vet Center progress note included an assessment that the Veteran and his wife had longstanding dysfunctional communication styles that caused each of them anxiety.  A June 2010 progress note reflected that the Veteran's mood had improved.  According to a November 2010 group therapy note, the Veteran stated that he preferred to be alone or just with his immediate family during the holidays.  

According to a May 2011 SSA evaluation, the Veteran's affect was flat, he presented as depressed, and he had word retrieval issues.  The examiner found the Veteran's memory to be average, although noted that the Veteran asked for repetition.  The Veteran reported that he worked from 1995 to 2010 as a security officer, but that extensive medical issues and severe emotional distress made it impossible to maintain that employment.  He stated that he experienced mood swings, was highly anxious, and was easily frustrated, agitated and irritable.  He reported that it was a struggle to concentrate and focus.  He stated that his wife handled all of the finances.  The Veteran described difficulty sleeping, and stated that he was fearful of large crowds and was short-tempered with people.  The examiner noted no hallucinations, and the Veteran denied suicidal ideation.  The examiner noted that the Veteran was receiving counseling twice a month through the Disabled Veterans Program, and noted that he had few friends and had become isolated.  The examiner assigned a GAF score of 49.  

A June 2011 Vet Center progress note indicated that the Veteran and his wife argued incessantly, and that there was significant marital discord.  According to an October 2011 therapy note, the Veteran stated that he was getting into arguments with everyone, especially his wife.  

A second VA examination was conducted in July 2011.  The examiner noted no change since the Veteran's last examination, opined that the Veteran's psychiatric disorder had a minimal negative impact on his employment, and assigned a GAF score of 65.  The examiner noted various activities such as golf and babysitting grandchildren. 

A November 2011 progress note further elaborated on the Veteran's family and marital discord, including continual arguing. 

According to a statement from the Veteran's wife in January 2012, the Veteran was very depressed and required medication.  She stated that he would get agitated and argumentative very easily, and that the smallest thing would bother him.  She reported that he did not sleep well.  She also stated that he did not want to go out and preferred to be alone.  

At the Veteran's April 2013 Board hearing, he testified that his memory was "horrible."  He denied suicidal ideation.  He described his anger and irritability issues, and stated that he isolated himself and was not regularly sociable with anyone other than his wife.

The Veteran was afforded a third VA psychiatric examination in March 2014.  The examiner noted that the Veteran socially isolated himself, and that his social contact was limited to his wife and the members of his group therapy.  The examiner noted the Veteran's report of irritability and angry outbursts, such as confronting others verbally in driving situations.  The Veteran reported that he previously had been having difficulty with memory when he was working.  The examiner noted that the Veteran had attended anger management.  He noted symptoms that included: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, speech intermittently illogical, obscure, or irrelevant, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.    

When resolving all doubt in favor of the Veteran, the Board finds that a disability rating of 70 percent is warranted for his service-connected psychiatric disability.  The Vet Center treatment records and various VA examination reports offer different pictures of the severity of the Veteran's psychiatric disorder.  The Board finds the Vet Center progress notes to be highly probative, as the Veteran has regularly been receiving individual and group therapy there since December 2008.

Given the Veteran's well-documented issues with anger outbursts and unprovoked irritability, as well as his social isolation and minimal social contact other than during group therapy sessions and within his marriage-the latter of which has been assessed as a highly dysfunctional relationship- a 70 percent disability rating is appropriate.

The Veteran's lowest GAF score of 49 during the appellate period denotes serious symptoms or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), according to the DSM-IV.  Moreover, the March 2014 VA examiner noted symptoms that included speech intermittently illogical, obscure, or irrelevant and difficulty in adapting to stressful circumstances, including work or a work-like setting.  These symptoms are specifically contemplated by the 70 percent disability rating.  The Veteran's treatment notes and the statement from his wife demonstrate a history of unprovoked irritability and angry outbursts that have manifested, for example, as road rage and have caused marital discord.  The March 2014 VA examiner noted that the Veteran had attended anger management.  

The Veteran's treatment records reflect that he has isolated himself, does not have any friends, and that his only social contact is with his wife and the members of his group therapy.  The treatment records reflect that the Veteran's marriage is dysfunctional.  Although the Veteran has two brothers, he has reported that they only call or visit when they want something from him (usually with regards to financial help), and he has described various arguments with them.  The progress notes from the Vet Center paint the picture of an individual who has considerable difficulty interacting with even his spouse and close family.  

The Board finds that the Veteran's volatility, angry outbursts, and inability to establish and maintain effective work and social relationships demonstrate social and occupational impairment with deficiencies in most areas, as contemplated by a 70 percent disability rating.   

To satisfy the criteria for the next higher (i.e. 100 percent) disability rating, the evidence would need to show total occupational and social impairment, as demonstrated by severe symptoms such as persistent delusions or hallucinations, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives or own name.  None of these types of symptoms have been shown by the evidence of record, and none of the three VA examiners has determined that the Veteran experiences total occupational and social impairment. 

In summary, after resolving all doubt in the Veteran's favor, a disability rating of 70 percent is warranted for the entire period on appeal.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R.  § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board finds that the rating criteria contemplate the Veteran's disability, which is productive of unprovoked irritability and angry outbursts, sleep impairment, memory impairment, disturbances of motivation and mood, and an inability to establish and maintain effective relationships.  These manifestations fit squarely within the general rating criteria for mental disorders, which divide the varying degrees of mental impairment into broad categories.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disorder, and referral for consideration of extraschedular rating is not warranted. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 70 percent, but no higher, for a psychiatric disorder is granted.


REMAND

In the Board's May 2013 remand, it directed the RO to send the claims file to an appropriate VA examiner, if possible a VA vocational specialist, to provide an opinion as to whether it was at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation for any period of time since July 7, 2009.  The Board directed the examiner to provide a fully-articulated medical rationale for any opinion expressed.  While the March 2014 VA examiner provided an opinion addressing the Board's directive, she did not provide any rationale to support her conclusion.  A medical opinion that is unsupported by a rationale is of no probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

In the absence of a fully-articulated explanation for the most recent VA medical opinion addressing employability, the Board is left with inconclusive medical opinions from a March 2010 VA genitourinary examination report, a July 2012 VA prostate cancer examination report, and a May 2011 SSA evaluation, which were either based upon the Veteran's former condition while he was receiving treatment for active cancer (now in remission) or did not provide a definitive opinion as to his employability based upon his service-connected disabilities. 

Due to the conflicting and inconclusive evidence of record, the Board finds that a new opinion is required for clarification.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After associating all pertinent, outstanding records with the claims file, send the claims file to an appropriate VA examiner, if possible a VA vocational specialist, for an addendum medical opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his psychiatric disability and his other service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The claims file, and any newly associated evidence, must be made available to and reviewed by the examiner in conjunction with the addendum opinion.

The addendum opinion must provide a fully-articulated explanation in support of its conclusion(s). 

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


